PETERSON, C. J.
The plaintiff owns real property in Multnomah County which was assessed as having a true cash value of $38,500 for tax year 1981-82. On plaintiffs petition, the Multnomah County Board of Equalization reduced the true cash value to $30,000. ORS 309.100. Plaintiff then appealed to the Department of Revenue (Department), ORS 305.275(5), 305.280(3), claiming that the true cash value was less than $30,000. The Department found that the true cash value was $38,500.
On plaintiffs appeal to the Tax Court, at the end of the plaintiffs case the Department moved for an order of dismissal claiming that the plaintiff, upon the facts and law, had shown no right to relief. The Tax Court allowed the motion and dismissed the plaintiffs complaint with prejudice.
The plaintiff appealed to this court. His first claim is that the Tax Court erred in admitting a report into evidence. He asserts that the report had not been submitted to him before trial as required by Oregon Tax Court Rule 14, which, according to the plaintiff, requires that a list of comparable sales be submitted to the opposing party “at least three days before the scheduled time of trial.”
The rule upon which the plaintiff relies has no application and has long since been superseded. Moreover, the superseded rule, as well as its current counterpart, is only applicable in the Small Claims Division of the Tax Court.1
The plaintiffs second contention is that defendant “arbitrarily increased” the assessed value of another parcel of property to deter the plaintiff from appealing this case. No evidence supports this assertion; nor is such a claim properly within the issues in an appeal from a Board of Equalization order.
The plaintiffs principal contention is that the Tax Court erred in failing to find that the true cash value of his property was no more than $15,000. After reading the transcript of testimony and studying the exhibits, we agree with *128the Tax Court judge that “[pjlaintiff offered a number of exhibits but none offered probative evidence of the value alleged in the complaint.” The plaintiffs evidence, viewed in the light most favorable to him, establishes no right to the relief he seeks.
The Tax Court is affirmed.

 Oregon Tax Court Small Claims Division Rule 12 is the current rule on the subject. It concludes with this sentence: “(Caution: The rule requiring exchange of proposed comparable sales is not used in Regular Division cases.)”